The defendant's petition for certification for appeal from the Appellate Court, 173 Conn.App. 1, 162 A.3d 43 (2017), is granted, limited to the following issues:"1. Did the Appellate Court correctly affirm the judgment of the trial court on the ground that any presumed violation of the defendant's confrontation clause rights was harmless beyond a reasonable doubt?"2. Did the Appellate Court correctly hold that the trial prosecutor's multiple acts of prosecutorial impropriety did not deprive the defendant of a fair trial?"